Hollister, 0. J.
While I am not prepared to dissent from the judgment reversing the order granting a change of venue in this case, I deem it important to state that such a motion is addressed to the sound judicial discretion of *721the court, and that it is only in cases where such discretion has been abused that its action will be disturbed. It is often difficult to determine in what cases and to what extent this discretion has not been properly exercised, and hence it becomes important to lay down some general rule so that it may appear that the appellate court does not act arbitrarily or capriciously in overruling the action of the court below. I will content myself in this case with stating that I consider the principle well settled, that a party who seeks to question the action of a court in a matter that is addressed to its discretion, must show, by a statement of facts, that such action will be productive of injury to him, and be of no benefit to the opposite party.
The defendant states in his counter-affidavit that his business calls him to various portions of Owyhee county, and to the states of Nevada and California, and that he can not absent himself from either of said places for any considerable length of time without great inconvenience and serious moneyed loss. That he has already been greatly inconvenienced in his business by his attendance on the two trials of said action just had, and can not go into the immediate preparation for another trial and proceed to Ada county for trial at the next term of said court without great personal annoyance and seriously interrupting the course of his business, to his great damage. It is difficult to see from these statements, which at best are mere opinions, how a trial in Ada county would more seriously annoy him or injure his business than would another trial in Owyhee county. He would be obliged to absent himself from his regular business, and from Nevada and California, as much in a trial in Owyhee as in Ada county.
&nd from the fact, taking his statement as true, that the only witnnsses to the facts connected with his counter-claim were the parties to the action, it is equally difficult to see why he could not go into the immediate preparation for another trial and proceed to Ada county without great personal annoyance and serious interruption to his business. By this showing he needed no witnesses, and the business season was brought to a close, or nearly so, and the next *722term of the Owybee court would be at a season when business men, and especially those having business in distant states, would be more seriously incommoded by forced absence than in November, when the Ada county court convened.
These reasons, and the other, which courts always take notice of in applications of this kind, that parties acting on the defense usually work for delay, were considerations which addressed themselves to my mind in granting the change of venue.
In giving my views, I wish to lay down this proposition as a rule in cases of this kind, to wit, that as a principle of law it can not be held that a court has abused its discretion, unless it is made to appear by an explicit statement of facts that its exercise has clearly worked an injury to the party who complains of its action.